FILED
                           NOT FOR PUBLICATION                              NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GEORGE KENNETH COLBERT,                          No. 15-16563

              Plaintiff-Appellant,               D.C. No. 1:11-cv-00010-AWI-
                                                 GSA
 v.

M. CARRASCO; et al.,                             MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      California state prisoner George Kenneth Colbert appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging a First Amendment retaliation claim. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino v. Baca,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
747 F.3d 1162, 1168 (9th Cir. 2014) (en banc). We affirm.

      The district court properly granted summary judgment because Colbert

failed to raise a genuine dispute of material fact as to whether he properly

exhausted his available administrative remedies with respect to the claim at issue in

this case. See id. at 1171-72 (setting forth respective burdens where a defendant

argues that a prisoner failed to exhaust under the Prison Litigation Reform Act);

Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010) (“A grievance suffices to

exhaust a claim if it puts the prison on adequate notice of the problem for which

the prisoner seeks redress.”).

      AFFIRMED.




                                          2                                    15-16563